Wright, J.
1. The consideration named in a deed is only prima facie evidence of the amount actually paid. And in an action to recover for a breach of the covenants .of seisin and right to convey, it is competent to show that the true consideration was greater than that named. *23If the amount was inserted by mistake, an averment to' that effect is not necessary to let in the proposed testimony — it being averred that it was greater than that shown by the deed. .
2. The deed was made to Caroline, wife of Nathan Lawton. They joined as plaintiffs in the action. It is objected that there is no evidence showing the marital relation. The petition shows that such relation is averred and it is not denied.
3. The action is against defendant in his capacity as executor. The j udgment is against him in person. This was evidently not intended. But for this error, the cause will be reversed and remanded, with instructions to enter the judgment upon the verdict in proper form — the appellees paying the costs of this appeal.